Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2019

                   No. 04-19-00427-CR, 04-19-00428-CR & 04-19-00429-CR

                                      The STATE of Texas,
                                           Appellant

                                                v.

                                        Raymond SOTO,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                   Trial Court No. 2018CR9018, 2018CR9019, 2018CR9020
                         The Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        By order dated October 28, 2019, we abated these appeals to the trial court to determine
if appellate counsel should be appointed to represent appellee in these appeals. On November
13, 2019, a supplemental clerk’s record was filed containing the trial court’s findings of fact and
conclusions of law noting appellate counsel had been appointed. It is therefore ORDERED that
these appeals are REINSTATED on the docket of this court. Appellee’s brief must be filed no
later than thirty days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court